The instructions requested were properly refused They lacked an essential qualification. If the plaintiffs had reason able cause to believe that N. did not assent to the endorsement, or if the circumstances at the time they took the note were such as to put them on inquiry whether N. assented to the endorsement, they were bound to inquire, and would be charged with knowledge of all they would have learned on such inquiry. Warren v. Swett,31 N.H. 332; Dow v. Sayward, 14 N.H. 9. The instructions given were correct. Wagner v. Freschl, 56 N.H. 495.
Judgment on the verdict.
SMITH, J., did not sit. *Page 513